Citation Nr: 1643421	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-40 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.A.N.


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to October 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the claims folders was subsequently transferred to the RO in Wichita, Kansas. 

The Veteran testified at a Travel Board hearing before the undersigned in April 2011.  A transcript of the hearing is of record.

The Board notes that the Veteran was initially represented by AMVETS.  See Power of Attorney (VA Form 21-22a), received in February 2010.  In March 2011, the claim was certified to the Board.  In February 2014, the Board remanded the claim, and in a letter, dated December 21, 2015, AMVETS notified the RO, with a copy of the letter sent to the Veteran, that they were revoking their Power of Attorney.  38 C.F.R. § 20.608 (a) (2015).  A Power of Attorney was received that same day on behalf of The American Legion, however, that service organization has stated that it is not representing the Veteran with regard to the issue on appeal.  See statement from The American Legion, received in October 2016.  The Veteran's representative, if any, as to the issue on appeal is therefore unclear.  In any event, as the issue on appeal has been granted in full, there is no prejudice to the appellant in proceeding with the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.





FINDING OF FACT

The Veteran's right ear hearing loss is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has right ear hearing loss that is related to his period of active duty service.  His inservice exposure to loud noise from generators and weapons during his service has been established.  Thus, it is conceded that the Veteran was exposed to loud noise during his period of active duty.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385  are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Service connection may be granted, on a secondary basis, for a disability, which has been caused or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  

The Board notes that in March 1983, the RO granted service connection for tinnitus. In April 2014, the RO granted service connection for left ear hearing loss.  

The Veteran's service treatment records show that in September 1980, he was treated for left ear deafness after being near cannon fire.  The Veteran's separation examination report, dated in September 1980, shows that he did not have right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

Following service, a VA audiometric examination report, dated in December 1982, shows that the Veteran did not have right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

A VA audiometric examination report, dated in April 2009, shows that the Veteran has bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner concluded that the Veteran's (bilateral) hearing loss is not related to his service, explaining that his hearing was within normal limits during service.  

In February 2014, the Board remanded this claim for an opinion as to whether the Veteran's hearing loss was related to his service.  Hensley.

Pursuant to the Board's remand, on March 2014 VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) examination, a VA audiologist diagnosed bilateral sensorineural hearing loss.  He opined that the Veteran's right ear hearing loss was not related to service.  He explained that there was no significant shift in hearing thresholds from the induction audiogram results to the separation audiogram results.  He further concluded that the Veteran's right ear hearing loss had not been caused by his tinnitus, stating, "Rather, it is hearing loss that causes
the tinnitus."

On August 2014 VA hearing loss and tinnitus DBQ examination, concurring with the March 2014 VA audiologist's opinion, a second VA audiologist opined that the Veteran's right ear hearing loss was not related to his service, based on the rationale that there was no significant shift in the Veteran's hearing from the time of entrance to discharge, and that he had normal hearing on both examinations. 

The Board finds that service connection for right ear hearing loss is warranted.  To the extent that VA examiners have concluded that the Veteran's right ear hearing loss is not related to his service because he had normal right ear hearing upon separation from service, the Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In addition, the VA examiners did not discuss the probative value of the Veteran's statements regarding his right ear hearing loss, specifically, the VA examiners did not record or discuss the Veteran's report of ongoing symptoms since his service.  See e.g., April 2009 VA audiometric examination report.  In this regard, the Veteran's claimed exposure to loud noise from generators and weapons has been conceded as being consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2105).  A veteran is presumed competent to report readily observable symptoms such as those related to hearing loss.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Finally, none of the VA opinions includes a discussion as to whether or not the Veteran's right ear hearing loss has been caused or aggravated by his service-connected left ear hearing loss, or whether it has been aggravated by his service-connected tinnitus.  See 38 C.F.R. § 3.310 (2015).  Given the foregoing, the Board is unable to find that the VA opinions are adequately explained, such that they warrant significant probative value.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran's currently shown right ear hearing loss was caused by his service, and that affording the Veteran the benefit of all doubt, that service connection for right ear hearing loss is warranted.  

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a right ear hearing loss is granted.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


